            Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 1 of 20



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


DAVID GUNDERSON, Individually and on
Behalf of All Others Similarly Situated,               Civil Action No.

                      Plaintiff,                       CLASS ACTION COMPLAINT FOR
                                                       VIOLATIONS OF THE FEDERAL
       v.                                              SECURITIES LAWS

UQM TECHNOLOGIES, INC., DONALD W.
VANLANDINGHAM, JOE MITCHELL,                           JURY TRIAL DEMANDED
STEPHEN J. ROY, JOSEPH P. SELLINGER,
and JOHN E. SZTYKIEL,

                      Defendants.



       Plaintiff David Gunderson (“Plaintiff”) by and through his undersigned attorneys, brings

this class action on behalf of himself and all others similarly situated, and alleges the following

based upon personal knowledge as to those allegations concerning Plaintiff and, as to all other

matters, upon the investigation of counsel, which includes, without limitation: (a) review and

analysis of public filings made by UQM Technologies, Inc. (“UQM” or the “Company”) and

other related parties and non-parties with the United States Securities and Exchange Commission

(“SEC”); (b) review and analysis of press releases and other publications disseminated by certain

of the Defendants (defined below) and other related non-parties; (c) review of news articles,

shareholder communications, and postings on the Company’s website concerning the Company’s

public statements; and (d) review of other publicly available information concerning UQM and

the Defendants.
            Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 2 of 20



                                 SUMMARY OF THE ACTION

       1.       Plaintiff brings this class action on behalf of the public shareholders of UQM

against the Company’s Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§

78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale

of the Company to Danfoss Power Solutions (US) Company (“Danfoss,” or “Parent”) (the

“Proposed Transaction”).

       2.       On January 21, 2019, UQM entered into an Agreement and Plan of Merger (the

“Merger Agreement”) with Danfoss and a wholly owned subsidiary of Danfoss (“Merger Sub”).

Pursuant to the Merger Agreement, Merger Sub will merge with and into the Company and the

Company would become a wholly owned subsidiary of Danfoss (the “Merger”).

       3.       Pursuant to the terms of the Merger Agreement, Danfoss will acquire all

outstanding common shares of UQM for $1.71 per share in an all-cash transaction valued at

approximately $100 million, including the assumption of UQM’s debt.

       4.       The consummation of the Proposed Transaction is subject to certain closing

conditions, including the approval of the stockholders of UQM. The Company has scheduled a

special shareholder meeting for April 23, 2019 in connection with the Proposed Transaction.

       5.       On March 7, 2019, in order to convince UQM’s stockholders to vote in favor of

the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading definitive proxy statement with the SEC (the “Proxy Statement”), in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

UQM and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule




                                                  2
              Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 3 of 20



14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to UQM

stockholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                   JURISDICTION AND VENUE

         7.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

         8.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

         9.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.            Additionally, the

Company’s common stock trades on the New York Stock Exchange (“NYSE”), which is

headquartered in this District.

                                           THE PARTIES

         10.      Plaintiff is, and has been at all times relevant hereto, the owner of UQM common

stock.




                                                   3
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 4 of 20



       11.     Defendant UQM is a Colorado corporation with its principal executive offices

located at 4120 Specialty Place, Longmont, Colorado 80504. The Company’s common stock is

traded on the NYSE under the symbol “UQM.”

       12.     Defendant Donald W. Vanlandingham (“Vanlandingham”) is and has been the

Chairman of the Company’s Board at all times during the relevant time period.

       13.     Defendant Joe Mitchell (“Mitchell”) is and has been the Company’s President,

CEO, and a director of the Company at all times during the relevant time period.

       14.     Defendant Stephen J. Roy (“Roy”) is and has been a director of the Company at

all times during the relevant time period.

       15.     Defendant Joseph P. Sellinger (“Sellinger”) is and has been a director of the

Company at all times during the relevant time period.

       16.     Defendant John E. Sztykiel (“Sztykiel”) is and has been a director of the

Company at all times during the relevant time period.

       17.     Defendants Vanlandingham, Mitchell, Roy, Sellinger, and Sztykiel are

collectively referred to herein as the “Individual Defendants.”

       18.     The Individual Defendants, along with Defendant UQM, are collectively referred

to herein as “Defendants.”

                              CLASS ACTION ALLEGATIONS

       19.     Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of himself and the other public shareholders of UQM (the “Class”). Excluded from the

Class are Defendants herein and any person, firm, trust, corporation, or other entity related to or

affiliated with any of the Defendants.

       20.     This action is properly maintainable as a class action for the following reasons:




                                                 4
          Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 5 of 20



                a.        The Class is so numerous that joinder of all members is impracticable. As

of October 29, 2018, there were 54,253,731 UQM common shares outstanding, held by

hundreds, if not thousands, of individuals and entities scattered throughout the country.

                b.        Questions of law and fact are common to the Class, including, among

others: (i) whether Defendants have violated Sections 14(a) of the Exchange Act by

misrepresenting or omitting material information concerning the Proposed Transaction in the

Proxy Statement; (ii) whether the Individual Defendants have violated Section 20(a) of the

Exchange Act; and (iii) whether Plaintiff and the Class would be irreparably harmed if the

Proposed Transaction is consummated as currently contemplated and pursuant to the Proxy

Statement as currently composed.

                c.        Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class.

                d.        Plaintiff’s claims are typical of the claims of the other members of the

Class and Plaintiff does not have any interests adverse to the Class.

                e.        The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual members

of the Class which would establish incompatible standards of conduct for the party opposing the

Class.

                f.        A class action is superior to other available methods for fairly and

efficiently adjudicating this controversy.




                                                    5
            Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 6 of 20



       21.      Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, preliminary and final

injunctive relief on behalf of the Class as a whole is entirely appropriate.

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       22.      UQM is a developer and manufacturer of power-dense, high-efficiency electric

motors, generators, power electronic controllers and fuel cell compressors for the commercial

truck, bus, automotive, marine, and industrial markets. A major emphasis for UQM is developing

propulsion systems for electric, hybrid electric, plug-in hybrid electric and fuel cell electric

vehicles.

                     The Company Announces the Proposed Transaction

       23.      On January 21, 2019, UQM and Danfoss jointly issued a press release announcing

the Proposed Transaction. The press release stated in part:

       LONGMONT, Colo.--(BUSINESS WIRE)--Jan 21, 2019--UQM Technologies,
       Inc. (NYSE American: UQM) (“UQM” or the “Company”), a developer of
       alternative energy technologies, today announced that it has entered into a
       definitive merger agreement with the Danfoss Power Solutions (US) Company, a
       wholly-owned subsidiary of Denmark-based Danfoss A/S (“Danfoss”), under
       which Danfoss will acquire all outstanding common shares of UQM for $1.71 per
       share in an all-cash transaction valued at approximately $100 million, including
       the assumption of UQM’s debt. Danfoss, a privately-owned multinational
       company with reported sales of €5.8 billion in 2017 (2018 full year results to be
       released on February 28), is a leading manufacturer of hydraulic systems, drives,
       motors, and components for the automotive, aerospace, HVAC, and energy
       industries. The merger anticipates that UQM will become part of the Danfoss
       Power Solutions segment.

       The cash consideration represents a premium of approximately 52.5% over
       UQM’s closing share price on January 18, 2019 and a 71.4% premium to its
       weighted average trading price over the trailing 60 days. The transaction will be
       funded with Danfoss’ cash on hand and is not subject to any financing condition.
       The merger agreement was unanimously agreed to by the Boards of Directors of
       both UQM and Danfoss; GDG Green Dolphin, LLC – which holds approximately



                                                  6
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 7 of 20



       7.4% of the issued and outstanding shares of UQM – and all UQM directors and
       officers have executed Voting and Support Agreements in favor of the
       acquisition. Closing of the transaction is subject to approval by two-thirds of
       UQM shareholders and by the Committee on Foreign Investment in the United
       States (“CFIUS”) as well as other customary closing conditions.

       Joe Mitchell, UQM Technologies’ President and Chief Executive Officer, stated,
       “We believe UQM will be an excellent addition to Danfoss as our products,
       business model, strategy and focus are closely aligned. Being part of a larger
       global enterprise will greatly improve our position to compete with other
       international players, open doors to new markets, and provide critical resources
       for UQM to continue developing the highly-engineered electric propulsion
       products we’re known for today. We believe the transaction positions UQM well
       for the future – particularly in key geographies such as China and India, where
       Danfoss already operates – and provides an attractive return for our shareholders.
       We’re proud of our many accomplishments and look forward to a future with
       Danfoss, with which we can enhance service for our customers, invest in
       technology, and adapt to the ever-changing dynamics of our core markets.”

       Kim Fausing, President & CEO of Danfoss, added, “It is a great pleasure to
       announce this transaction with UQM, which will position Danfoss for even
       stronger performance in the industries we serve. We see fast-growing demand for
       electric solutions within buses and trucks, off-highway vehicles, and marine
       markets in response to the more stringent emission regulations being imposed –
       stimulating interest in the efficiency and productivity gains our solutions bring.
       With an established North American presence, UQM will complement our global
       sales and manufacturing footprint nicely, further cementing our strong position in
       the marine as well as on- and off-highway markets. I look forward to welcoming
       the UQM team to Danfoss and our business.”

       The transaction is expected to close in the second quarter of 2019, subject to
       approval by UQM’s shareholders and CFIUS.

       24.      The Proposed Transaction is subject to approval by the shareholders of UQM, as

well as regulatory approvals. The Company has scheduled a special meeting of shareholders in

connection with the Proposed Transaction for April 23, 2019.

                     The Proposed Transaction is Unfair to Shareholders

       25.      The Proposed Transaction, as currently contemplated, is unfair to the Company’s

shareholders.

       26.      For instance, in connection with the Proposed Transaction, the Company agreed



                                               7
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 8 of 20



to preclusive deal protection devices that ensure that no competing offer for the Company would

be forthcoming.

       27.     Specifically, Defendants agreed to: (i) a no-solicitation provision that prohibits

the Company from soliciting, initiating, or knowingly take any action to facilitate or encourage

the submission of any other takeover proposal or the making of any proposal that could

reasonably be expected to lead to a takeover proposal; and (ii) a provision that requires the

Company to pay Danfoss a termination fee of $3.5 million.

       28.     These deal protection provisions, particularly when considered collectively,

substantially and improperly limited the Board’s ability to act with respect to investigating and

pursuing superior proposals and alternatives.       Given that the preclusive deal protection

provisions in the agreement between the companies impede a superior suitor from emerging, it is

imperative that the Company’s shareholders receive all material information necessary for them

to make an informed decision as to whether to tender their shares in favor of the Proposed

Transaction.

                               Compensation to the Company’s
               Officers and Directors Resulting From the Proposed Transaction

       29.     Certain of the officers and/or directors of the Company have significant financial

interests in completing the Proposed Transaction.

       30.     First, certain UQM insiders will be appointed the initial officers of the surviving

corporation following completion of the Proposed Transaction:

       The officers of the Company immediately prior to the Effective Time shall be the
       initial officers of the Company after consummation of the Merger and shall hold
       office until their respective successors are duly elected or appointed and qualified,
       or their earlier death, resignation or removal in accordance with the charter and
       bylaws of the Company, subject to each officer's executive employment
       agreement then in effect. The Company shall continue to honor the agreements in
       effect as of the date of the Merger Agreement.



                                                8
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 9 of 20




       31.     Next, certain Company insiders stand to receive significant financial benefits due

to change of control provisions, causing all Company stock options and unvested restricted stock

awards to automatically vest and convert into cash payments:




       32.     Lastly, certain of the Company’s executive officers stand to receive significant

cash severance payments in the event they are terminated in connection with the Proposed

Transaction:




       33.     Accordingly, certain of the Individual Defendants are motivated by their desire to

secure personal benefits as a result of the Proposed Transaction. Certain directors and/or officers

stand to reap significant financial benefits at the expense of the Company and its public

shareholders if the Proposed Transaction is consummated, including the right to receive change-

in-control benefits (such as the acceleration of their stock options), thus putting their own

personal financial interests irreconcilably in conflict with the interests of the Company and its

public shareholders.




                                                9
        Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 10 of 20



                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       34.     On March 7, 2019, the Company filed the Proxy Statement with the SEC. The

Proxy Statement recommends that the Company’s stockholders vote in favor of the Proposed

Transaction. The Proxy Statement contains the financial opinion and analyses of the Company’s

financial advisor Duff & Phelps, LLC, Inc. (“Duff & Phelps”) in connection with the Proposed

Transaction.

       35.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions concerning whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding Management’s Financial Projections

       36.     The Proxy Statement contains financial projections prepared by the Company’s

senior management given to the Board and Duff & Phelps in connection with the Proposed

Transaction, but fails to provide material information concerning such.

       37.     First, the Proxy Statement notes that the Company provided Duff & Phelps with

“[o]ther internal documents relating to the history, current operations, and probable future

outlook of the Company, including financial projections for the Company, provided to Duff &

Phelps by the Company's management,” but fails to disclose any information concerning these

projections prepared by UQM’s management.




                                               10
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 11 of 20



       38.      Further, Duff & Phelps’ Discounted Cash Flow Analysis notes that “Duff &

Phelps performed a discounted cash flow analysis of the projected unlevered free cash flows of

the Company for the fiscal years ending December 31, 2019 through December 31, 2029,” but

the Proxy Statement fails to disclose the financial projections related to that period of time,

including, but not limited to unlevered free cash flows.

       39.      The omission of the above-referenced projections and metrics renders the Proxy

Statement materially incomplete and misleading. Accordingly, the Company should disclose the

projections prepared by management so that shareholders can have a complete mix of

information in order to cast a fully informed vote for or against the Proposed Transaction.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding KBW’s Financial Opinion

       40.      The Proxy Statement contains the financial analyses and opinion of Duff &

Phelps in connection with the Proposed Transaction, but fails to provide material information

concerning such.

       41.      With respect to Duff & Phelps’ Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the Company’s projected unlevered free cash flows for fiscal years

December 31, 2019 through December 31, 2028; (ii) the basis for selecting a terminal growth

rate of 3.0%; (iii) the inputs and assumptions underlying the discount rate range of 30.0% to

35.0% in connection with the High-growth stage analysis; (iv) the inputs and assumptions

underlying the discount rate range of 20.0% to 25.0% in connection with the Stable-growth stage

analysis; and (v) the discount rate range used for the Normalized-growth stage analysis, along

with the inputs and assumptions in connection therewith.

       42.      With respect to Duff & Phelps’ Selected Public Companies Analysis, the Proxy

Statement fails to disclose: (i) why Duff & Phelps did not select public companies that were



                                                11
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 12 of 20



“directly comparable” to the Company; and (ii) the individual multiples calculated for each

selected company.

        43.      With respect to Duff & Phelps’ Selected Mergers and Acquisitions Transactions

Analysis, the Proxy Statement fails to disclose: (i) the total value of each selected transaction; (ii)

the date of closing of each of the selected transactions; (iii) the per share value of each

transaction selected; and (iv) the individual multiples calculated for each transaction selected.

        44.      When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides stockholders with

a basis to project the future financial performance of a company and allows stockholders to

better understand the financial analyses performed by the company’s financial advisor in support

of its fairness opinion.

        45.      Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

               Material and Misleading Statements or Material Misrepresentations
              or Omissions Regarding the Background of the Proposed Transaction

        46.      The Proxy Statement omits material information relating to the sales process

leading up to the Proposed Transaction.

        47.      The Proxy Statement fails to disclose the Company’s several alternative funding

sources considered in light of the Company not being able to rely on CNHTC's second tranche

investment.



                                                  12
           Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 13 of 20



          48.   The Proxy Statement notes that the Company entered into confidentiality

agreements with two potential bidders, but fails to disclose whether any such agreements

contained “don’t ask, don’t waive” provisions which would preclude the potential suitors from

making a topping bid for the Company.

          49.   Next, the Proxy Statement notes the formation of a Special Committee in

connection with the Proposed Transaction, but fails to disclose whether the directors that made

up the Special Committee were the same throughout the sales process. Further, the Proxy

Statement does not disclose the specific powers of the Special Committee, or whether any

transaction would require the approval of the Special Committee prior to voting of the full

Board.

          50.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transaction. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or



                                                  13
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 14 of 20



authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       53.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       54.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       55.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       56.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.




                                                     14
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 15 of 20



       57.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       58.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

       59.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff and the Class, who will be deprived of their right to cast an informed vote if such

misrepresentations and omissions are not corrected prior to the vote on the Proposed Transaction.

       60.     Plaintiff and the Class have no adequate remedy at law. Only through the exercise

of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                            COUNT II

                           (Against the Individual Defendants for
                       Violations of Section 20(a) of the Exchange Act)

       61.     Plaintiff incorporates each and every allegation set forth above as if fully set forth



                                                 15
           Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 16 of 20



herein.

          62.   The Individual Defendants acted as controlling persons of UQM within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of UQM, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          63.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          64.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

          65.   In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated




                                                16
          Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 17 of 20



in drafting and/or gave their input on the content of those descriptions.

       66.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       67.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably

harmed.

       68.     Plaintiff and the Class have no adequate remedy at law. Only through the exercise

of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Ordering that this action may be maintained as a class action and certifying

Plaintiff as the Class Representative and Plaintiff’s counsel as Class Counsel;

       B.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       C.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       D.      Directing Defendants to account to Plaintiff and the Class for their damages

sustained because of the wrongs complained of herein;




                                                 17
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 18 of 20



       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: March 11, 2019                                  Respectfully submitted,


                                                       By: /s/ Joshua M. Lifshitz
                                                       Joshua M. Lifshitz
                                                       Email: jml@jlclasslaw.com
                                                       LIFSHITZ & MILLER LLP
                                                       821 Franklin Avenue, Suite 209
                                                       Garden City, New York 11530
                                                       Telephone: (516) 493-9780
                                                       Facsimile: (516) 280-7376

                                                       Attorneys for Plaintiff




                                                 18
               Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 19 of 20


               CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS


I, David Gunderson, hereby certify that:


1. Plaintiff has reviewed the complaint and authorized the commencement of a lead plaintiff

motion and/or filing of a complaint on plaintiff's behalf.

2. I did not purchase the security that is the subject of this action at the direction of plaintiff's

counsel or in order to participate in any private action arising under this title.

3. I am willing to serve as a representative party on behalf of a class and will testify at

deposition and trial, if necessary.

4. My transactions in UQM securities that are the subject of this litigation during the Class

Period are attached hereto as Exhibit A.

5. I have not served as or sought to serve as a representative party on behalf of a Class under

this title during the last three years.

6. I will not accept any payment for serving as a representative party, except to receive my

pro rata share of any recovery or as ordered or approved by the Court, including the award to

a representative of reasonable costs and expenses (including lost wages) directly relating to

the representation of the class.



I declare under penalty of perjury that the foregoing are true and correct statements.


Executed on 03/08/2019




        Signature
         Case 1:19-cv-02219-VEC Document 1 Filed 03/11/19 Page 20 of 20



                                               Exhibit A

       My transactions in UQM Technologies, Inc. (UQM) securities that are the subject of this

litigation during the class period set forth in the complaint are as follows (“P” indicates a

purchase, “S” indicates a sale):

   Security           Date              Sale          Purchase        Number of         Price per
                                                                       Shares            Share
     UQM            5/3/2016                               P            330              $0.75
